Citation Nr: 0333282	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  98-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include exposure to herbicides (Agent 
Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On May 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appellant (the veteran's 
wife) and ask her and/or her son to 
identify by name, address, and 
approximate (beginning and ending) 
date(s), all VA and non-VA health care 
providers that treated the veteran for 
any malignant tumors, to specifically 
include prostate cancer and rectal 
cancer, at any time during the veteran's 
life.  Obtain records from each health 
care provider that the appellant and/or 
her son identifies.  Ask the appellant 
and her son and/or the appellant's 
service representative to submit any 
medical evidence that they have in their 
possession, or may be able to obtain, 
which tends to show that (1) the veteran 
developed a malignant tumor, to include 
prostate and/or rectal cancer, during 
service; (2) the veteran developed a 
malignant tumor, to include prostate and/ 
or rectal cancer, that was caused by an 
incident or event that occurred during 
service, including exposure to Agent 
Orange; or (3) the veteran developed a 
malignant tumor, to include prostate 
and/or rectal cancer, that became 
manifested within one year following the 
veteran's discharge from service.

(NOTE:  The following records are on 
file:  Kaiser Permanente outpatient 
treatment records dated January 16, 1986, 
September 14, 1989, November 5, 1990, 
February 19, 1991, December 10, 1990, 
March 6, 1992, May 25, 1994, June 23, 
1994, January 4, 1995, February 1, 1995, 
September 25, 1995, January 17, 1996, and 
February 13, 1996; Kaiser Permanente 
laboratory results dated May 6, 1994, 
April 8, 1995, and January 4, 1996; 
Kaiser Permanente pathology report dated 
January 19, 1996; Kaiser Permanente 
barium enema x-ray consultation report 
dated January 22, 1996; a letter from 
Scott Godfrey, D.O., dated June 25, 1997; 
the veteran's death certificate dated 
September 30, 1997; extracts from 
Prostate Cancer: What Every Man - And His 
Family - Needs To Know by David G. 
Bostwick, M.D., et al, Veterans and Agent 
Orange, Institute of Medicine (National 
Academy Press 1998), and Dioxin Agent 
Orange: the Facts, by Michael Gough 
(Plenum Press 1986)).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



